DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s communication filed on March 19, 2019 and preliminary amendment concurrently filed therewith.  In virtue of this preliminary amendment:
Claims 11-19 are newly added; and thus,
Claims 1-19 are now pending in the instant application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/19/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 2-3 and 11 are objected to because of the following informalities:  
Claim 2, in lines 2-3, “operation as the detection unit comprises operation as” should be deleted;
Claim 3, in lines 2-3, “operation as the arithmetic unit comprises operation as” should be deleted;
Claim 3, in line 4, “a neural network” should be changed to --the neural network--;

Claim 11, in line 3, “a neural network” should be changed to --the neural network--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7, 9, 11-12 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Inglese et al. (US 2019/0046276).
With respect to claims 1 and 7, Inglese discloses in figure 2 an illumination device and a method thereof comprising at least one light source (30, e.g., a light source to generating light patterns 46) that performs illumination with a plurality of illumination patterns (paragraph 0074, e.g., light patterns 46); and a processor (80, e.g., a processor) configured with a program to perform operations comprising operation as a detection unit (24, 10, e.g., a camera for detecting the information of the objects 22 thereof) that detects state information on a state of an illumination target (22, e.g., target or object) that is to be illuminated by the light source (see figure 2); operation as an arithmetic unit (72, 80, e.g., the combination of the processor 80 and a memory 72 performing as a arithmetic unit thereof) configured to calculate, using a neural network (see paragraph 0154, e.g., “neural network based image segmentation”), illumination pattern information for generating an illumination pattern appropriate for the illumination target 

    PNG
    media_image1.png
    524
    763
    media_image1.png
    Greyscale

With respect to claim 2, Inglese discloses that wherein the processor is configured with the program such that operation as the detection unit comprises operation as the detection unit is configured to acquire an image of the illumination target and calculate the state information from 
With respect to claim 3, Inglese discloses that wherein the processor is configured with the program such that operation as the arithmetic unit comprises operation as the arithmetic unit includes that comprises a neural network for each of a plurality of illumination targets (22) or for each of a plurality of types of light sources (see figure 2 and paragraph 0154).
With respect to claim 4, Inglese discloses that wherein the illumination pattern is defined by comprises at least one of brightness, color, direction, position, and whether light is emitted from the at least one light source (see figures 2 and 9 and paragraphs 0096 and 0098, e.g., related to color, brightness, direction or positon thereof).
With respect to claim 9, Inglese discloses in figure 2 a non-transitory computer-readable storage medium (72, e.g., a memory) storing an illumination program, which when read and executed, causes a computer (74, 80, 72, e.g., formed as a computer) to perform operations comprising: detecting state information (24, 10, e.g., a camera for detecting the information of the objects 22 thereof) on a state of an illumination target (22, e.g., target or object) that is to be illuminated by a light source (30, e.g., projector or light source); calculating, using a neural network, illumination pattern information for generating an illumination pattern of the light source appropriate for the illumination target from the state information (see paragraph 0121 and figure 15C, e.g., “the projected pattern P of light and the detected surface contour of the mesh M within pattern P allow calculation of the distanced between projector 270 and the surface and calculation of the angle of instrument 60”); and controlling the illumination pattern of the light source based on the illumination pattern information (see paragraphs 0075 and 0121 such that 
With respect to claim 11, Inglese discloses that wherein the processor is configured with the program such that operation as the arithmetic unit comprises operation as the arithmetic unit includes that comprises a neural network for each of a plurality of illumination targets (22) or for each of a plurality of types of light sources (see figure 2 and paragraph 0154).
With respect to claim 12, Inglese discloses that wherein the illumination pattern is defined by comprises at least one of brightness, color, direction, position, and whether light is emitted from the at least one light source (see figures 2 and 9 and paragraphs 0096 and 0098, e.g., related to color, brightness, direction or positon thereof).
With respect to claim 15, Inglese discloses that wherein the illumination pattern comprises at least one of brightness, color, direction, position, and whether light is emitted from the at least one light source (see figures 2 and 9 and paragraphs 0096 and 0098, e.g., related to color, brightness, direction or positon thereof).
Allowable Subject Matter
Claims 5-6, 8, 10, 13-14 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Samec et al. – US 2018/0081179
Prior art Zhuang et al. – US 2014/0132734
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        February 3, 2022